DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant’s amendment filed on 04/26/2022. Claims 1-14 were pending. Claims 1, 6 and 7 are now independent claims. Claims 2, 5, 12 and 13 are cancelled. Claims 15-18 are added. Claims 1, 3, 6-11 are amended. Claims 1, 3, 4, 6-1, and 14-18 are currently pending. 

Allowable Subject Matter
Claims 1, 3, 4, 6-1, and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1. (Currently Amended) KYOSUKE (JP 2013-165772 A, hereinafter “Kyosuke”) discloses an imaging system (0013; Figure 1) comprising: 
a camera unit (0013; Figure 1; endoscope 2); and 
a main body (0013; Figure 1; video processor 3), 
wherein the camera unit (Figure 1; endoscope 2) includes: 
a solid-state imaging device configured to generate image data on the basis of a control signal (0013; Figure 1; “[0013] The endoscope 2 has an elongated insertion portion 4, and a CCD 11 which is a solid-state imaging element is provided at a distal end portion of the insertion portion 4. …”); and 
a first communicator configured to perform communication in a first direction in which the first digital data are transmitted to the main body (0022; Figure 1; “[0022] An output signal IS from the CCD 11 is input to the clock extraction unit 33 via a connector 21 which is a connector receiving unit to which the connector 12 of the endoscope 2 can be connected. In other words, the connector 21 is a connector for the video processor 3 to make electrical connection with the drive signal transmission line 14 and the output signal transmission line 15 which are input output transmission lines.”, endoscope 2 has a connector 21, which can be connected to the connector 12 at the base end of the endoscope 2, a CCD drive waveform generation unit 31, a drive signal transmission line 14, which transmits a drive signal of the CCD 11, an output signal transmission line 15, which transmits an image capture signal from the CCD 11 to the video processor 3, and a connector 12, which can be detachably connected to the video processor 3) in a period different from a blanking period (0023; Figure 1; [0023] indicates that the clock extraction unit 33 extracts a clock CLKex from an image capture signal during a blanking period in each line of an image),
the main body (Figure 1; video processor 3) includes: 
a second communicator configured to receive the first digital data transmitted from the camera unit (0020-0022; Figure 1; “[0020] The peaking circuit 32 is a circuit for performing the waveform correction of the drive signal DSb for giving a peak portion to the edge portion of the waveform with respect to the drive signal DSb supplied from the CCD drive waveform generator 31, and outputting the processed drive signal DS. The drive signal DS is supplied to the drive signal transmission line 14 via the connector 21 and the connector 12.”, video processor 3 has a connector 21, which can be connected to the connector 12 at the base end of the endoscope 2, a CCD drive waveform generation unit 31); 
a clock detection circuit configured to detect the first clock signal from the first digital data (0019; Figure 1; inputs a reference clock CLK which corresponds to the “first clock signal” generated by a timing generator and generates the drive signal of the CCD 11); 
a second clock generation circuit configured to generate a second clock signal (0018; Figure 1; a clock extraction unit 33, which extracts a clock CLKex corresponds to the “second clock signal” from the image capture signal input from the CCD 11 at the tip of the endoscope 2); and 
a phase comparator configured to compare a phase of the first clock signal with a phase of the second clock signal and generate second digital data that represent a difference between the phase of the first clock signal and the phase of the second clock signal (a phase comparison unit 34, which compares the reference clock CLK and the extracted clock CLKex and generates a signal for the phase difference p between said clocks),
the second communicator is configured to perform communication in a second direction in which the second digital data are transmitted to the camera unit in the blanking period (0019; Figure 1; the CCD drive waveform generation unit 31 corrects the phase difference p between the reference clock and the extracted clock CLKex and generate a reference clock signal CLK.),
the first communicator is configured to receive the second digital data transmitted from the main body in the blanking period (0023; Figure 1; [0023] indicates that the clock extraction unit 33 extracts a clock CLKex from an image capture signal during a blanking period in each line of image),
the camera unit and the main body are connected by only one single line through which the first digital data pass in the communication in the first direction and the second digital data pass in the communication in the second direction (0020-0023; Figure 1; wherein the endoscope 2 (camera unit) and video processor 3 (main body) are connected by a single signal line that called connector 12 by the endoscope side and connector 21 by the processor size, but is only one signal line through which the first digital data pass in the communication in the first direction (line 15) and second digital data pass in the communication in the second direction (line 14), please see also, “[0020] The peaking circuit 32 performs processing for correcting the waveform of the drive signal DSb so as to add a peak portion to the edge portion of the waveform with respect to the drive signal DSb from the CCD drive waveform generation unit 31, and the processed drive signal This circuit outputs DS. The drive signal DS is supplied to the drive signal transmission line 14 via the connector 21 and the connector 12.”, “[0021] Therefore, the CCD drive waveform generation unit 31 and the peaking circuit 32 constitute a drive signal generation unit that generates the drive signal DS to the CCD 11 output to the drive signal transmission line 14 based on the reference clock CLK that is the drive reference clock.”, “[0022]  An output signal IS from the CCD 11 is input to the clock extraction unit 33 via the connector 21 which is a connector receiving unit to which the connector 12 of the endoscope 2 can be connected. That is, the connector 21 is a connector for the video processor 3 to electrically connect with the drive signal transmission line 14 and the output signal transmission line 15 which are input / output transmission lines.”, “[0023] The clock extraction unit 33 is a circuit that receives an output signal IS that is an imaging signal from the CCD 11 of the endoscope 2 and extracts a clock CLKex from the output signal IS. Since the insertion portion 4 of the endoscope 2 has a length of 2 m, for example, and is long, the output signal IS is input to the video processor 3 with a delay from the reference clock CLK. The clock extraction unit 33 extracts the clock CLKex from the output signal IS input with a delay with respect to the reference clock CLK, and outputs the clock CLKex to the phase comparison unit 34. That is, the clock extraction unit 33 constitutes an output clock extraction unit that extracts a clock CLKex as an output clock from the output signal IS of the CCD 11 input via the output signal transmission line 15.	For example, the clock extraction unit 33 extracts a clock CLKex from an imaging signal of a predetermined pixel during a blanking period in each line in an image of one frame.”), and 
the first clock generation circuit is configured to generate the first clock signal synchronized with the second clock signal on the basis of the second digital data (0023; Fig. 1; [0023] indicates that the clock extraction unit 33 extracts a clock CLKex from an image capture signal during a blanking period in each line of an image).

Kyosuke further discloses the “a first clock generation circuit” and “a signal generation circuit” are included in the main body (Figure 1; video processor 3) includes: 
a first clock generation circuit configured to generate a first clock signal (0019; “[0019] The CCD drive waveform generation unit 31 receives a reference clock signal CLK (hereinafter, simply referred to as a reference clock signal CLK) as a drive reference clock generated by an oscillator (not shown) or a timing generator provided in the video processor 3. A waveform of a driving signal for driving the CCD 11 is generated in synchronization with a reference clock CLK, and a driving signal DSb is output.”, a reference clock CLK corresponds to the first clock signal);
a signal generation circuit configured to generate the control signal on the basis of the first clock signal (0019; Figure 1; The CCD drive waveform generation unit 31, which inputs a reference clock signal CLK  as a drive reference clock generated by an oscillator (not shown) or a timing generator and generates the drive signal of the CCD 11);
a data generation circuit configured to generate first digital data by embedding the first clock signal into the image data (0013; Figure 1; CCD 11, which generates image data for a subject that is disposed at the tip of an insertion part 4).

Kyosuke, however, differs from the applicant invention because Kyosuke discloses the “a first clock generation circuit” and “a signal generation circuit” are included in the main body, whereas, the applicant’s invention claimed “a first clock generation circuit” and “a signal generation circuit” are included in the camera unit  instead of in the main body.

Kyosuke further failed to disclose an imaging system comprising: 
wherein the data generation circuit is configured to generate an end code that represents a timing at which generation of the image data is intermittently stopped,
the first communicator is configured to transmit the end code to the main body when the generation of the image data is intermittently stopped,
the second communicator is configured to receive the end code transmitted from the camera unit, and
the second communicator is configured to start transmission of the second digital data when the end code is received.

SEGAWA (US 2013/0235173 A1, hereinafter “segawa”), however, in the same field of endeavor, shows that “a first clock generation circuit” and “a signal generation circuit” are included in the camera unit (0017; Figure 1; image capturing system that has an ‘image pickup apparatus 1’ corresponds to the camera unit and ‘a camera control unit (CCU) 2’ corresponds to the body, wherein a ‘timing generation 12’ and a ‘signal processing section 15’ that operates on the basis of a clock signal are provided on the ‘image pickup apparatus 1’).

It would have obvious to the person of having ordinary skill in the art before the effective filing date of the invention to adapt the “first clock generation circuit” and “signal generation circuit” in camera unit side as shown by in Segawa instead of the main body as disclosed by Kyosuke and would have yielded the predicted result of synchronizing the camera to the main body of the processor.

Kyosuke in view of segawa also failed to show an imaging system comprising: 
wherein the data generation circuit is configured to generate an end code that represents a timing at which generation of the image data is intermittently stopped,
the first communicator is configured to transmit the end code to the main body when the generation of the image data is intermittently stopped,
the second communicator is configured to receive the end code transmitted from the camera unit, and
the second communicator is configured to start transmission of the second digital data when the end code is received.

Further search and analysis for prior art to cure the deficiency of Kyosuke in view of segawa did not result on prior art that suggest or disclose an imaging system comprising: 
wherein the data generation circuit is configured to generate an end code that represents a timing at which generation of the image data is intermittently stopped,
the first communicator is configured to transmit the end code to the main body when the generation of the image data is intermittently stopped,
the second communicator is configured to receive the end code transmitted from the camera unit, and
the second communicator is configured to start transmission of the second digital data when the end code is received.

Therefore, the amended independent claim 1 and its dependent claims 3, 4 and 15 are now allowed.

The amended independent claim 6 along with its dependent claims 8-11, and the amended claim 7 along with its dependent claims 15-18 are also allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482